Citation Nr: 1030618	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits due to the death of F. M., widow 
of the Veteran.

ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.  He passed away in July 1997.  The Appellant is his 
daughter, and she is claiming accrued benefits were due to her 
mother, F. M., who received aid and attendance benefits as the 
Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
discontinued the widow's benefits as the RO had been notified of 
her death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

After careful review of the evidence, it appears that no death 
certificate for the widow is associated with the claims file.  
There are funeral and burial expense receipts, but no official 
evidence of her passing.  Without such evidence, the Board cannot 
consider a claim for benefits from her surviving daughter.  See 
38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a). 

It also appears that the Appellant is unclear on the evidence 
required to support a claim for accrued benefits.  As provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the death certificate for F. M., 
and the birth certificate of the Appellant  
Evidence of attempts to obtain these records 
should be associated with the claims file.  

2.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duties to 
notify and assist claimants. However, the 
duty to assist in an accrued benefits claim 
is limited to obtaining evidence of the 
appellant's standing to pursue the claim, if 
not already of record. See 38 C.F.R. § 
3.1000(c).   Provide the appropriate VCAA 
notice to the Appellant.  

3.  Only after completing the above 
action, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

